

EXHIBIT 10.3


RESIGNATION
 
 
To the Board of Directors of
Accelerated Acquisitions XXII, Inc.
a Delaware corporation


The undersigned, being an officer and director of the above-named corporation,
does hereby resign from President, Secretary, Treasurer, and as a Director of
the Company.


Said resignation is contingent and expressly conditioned upon (a) the sale of
23,350,000 shares of the Company’s common shares to NorthShore Variables LLC and
(b) the appointment of successor directors and officers of the corporation.


Said resignation shall be effective on the date of the Closing of the
transaction contemplated by the Subscription Agreements between the Company and
NorthShore Variables LLC.
 

 
Dated as of April 19, 2013
/S/ Timothy Neher
Timothy Neher

 
 
 